35 So. 3d 986 (2010)
Tavoris Montrell BROWN, Petitioner,
v.
Timothy P. RYAN, Director of Miami-Dade County Department of Corrections, and The State of Florida, Respondents.
No. 3D10-1278.
District Court of Appeal of Florida, Third District.
May 20, 2010.
Carlos J. Martinez, Public Defender, and Brian L. Ellison, Assistant Public Defender, for petitioner.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for respondents.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
We grant Tavoris Montrell Brown's petition for writ of habeas corpus and direct the trial court to conduct a rule 3.131 pretrial release hearing. This decision is without prejudice for the State to file a motion for pretrial detention, should it choose to do so. See Ho v. State, 929 So. 2d 1155 (Fla. 5th DCA 2006). The trial court is directed to hold the hearing no later than three business days following the issuance of this opinion. See id.
Petition granted; cause remanded.